Title: Thomas Jefferson to Craven Peyton, 13 December 1819
From: Jefferson, Thomas
To: Peyton, Craven


					
						Dear Sir
						
							Monto
							Dec. 13. 19.
						
					
					Your lre of to-day is handd to me just as I am getting on horseback. I hd expectd to repay to you in the spring one half of what I owe you, & still hope it if our prodce will bring any price reasonably, my regret is infinite that I cannot discharge the whole and I wd gladly do it & have bn tryg to do it by a sale of either lds or negroes, but such are the times that neither lands negroes nor produce can be sold. under these difficulties I have no hope of being able to pay more than one half in the spring. with my regrets for this inability accept the assurces of my great esteem & respect.
					
						
							Th: Jefferson
						
					
				